PER CURIAM.
Charles W. Bass appeals the denial of his motion to correct sentence in which he claimed that the state failed to notify him prior to plea negotiations that he was subject to treatment as a habitual offender. The trial court denied the motion on its merits. Although we affirm per curiam the denial of Bass’ motion, we note that the motion was unsworn, and thus procedurally defective, and more significantly, that issue raised therein was not proper for review under Florida Rule of Criminal Procedure 3.800(a). See Judge v. State, 596 So.2d 73, 77 (Fla. 2d DCA 1991), review denied, 613 So.2d 5 (Fla. 1992).
Affirmed.
FRANK, C.J., and BLUE and QUINCE, JJ., concur.